NELSON, District Judge.
The minor having received the consideration for the property at the time of the conveyance under the power of attorney, made the deed his own act, and it was voidable, not void. When the previous deed to the defendant was revoked, the parties thereto were left to their legal rights and remedies. The defendant could recover from the minor the money paid, on account of failure of consideration, and, perhaps, under the circumstances, might subject him to a criminal prosecution [25 Wend. 401, and cases cited; but see 1 Johns. •Cas. 127]; 3 but he cannot insist in this suit that the complainant must restore to him the money paid out, as a condition of the relief asked. Although the complainant had notice of the previous transfer by the record •of the deed and the power of attorney, it is •evident he also knew that Grignon was not bound by it, and could avoid it. Decree as prayed.